Citation Nr: 0420181	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-29 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than May 1, 2002, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from August 1988 to November 1993.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana by 
which the RO granted entitlement to a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  The RO assigned an effective date of May 1, 2002 
for the TDIU rating.

In March 2004, a videoconference hearing was held between the 
RO and Washington, DC before the undersigned, who is the 
Veterans Law Judge rendering the final determination in this 
claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing testimony is in the claims file.

The Board notes that the appellant, in his August 2003 VA 
Form 9, stated that he was only appealing the issue of 
entitlement to an earlier effective date.  Thus the issue of 
entitlement to an evaluation in excess of 50 percent for 
migraine headaches is not before the Board.  

The Board also notes that, in a letter submitted by the 
appellant's representative in October 2002, it was stated 
that the appellant did not want to continue his claim on the 
issue of entitlement to a evaluation in excess of 20 percent 
for his service-connected hypertension.  Therefore, the Board 
finds that the appellant has withdrawn his claim for an 
increased evaluation for hypertension.  Therefore, the sole 
issue on appeal is as listed on the title page.




REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

Review of the evidence of record reveals that the appellant 
has been in receipt of VA Vocational Rehabilitation services.  
The appellant's VA Vocational Rehabilitation file should be 
obtained and all of the records concerning his VA vocational 
rehabilitation should be associated with the claims file.  It 
also appears that not all of the appellant's VA treatment 
records have been associated with the claims file.  No 
records dated from October 2000 through January 2001 are of 
record.  Any such VA treatment records should be identified, 
with assistance of the appellant as necessary, obtained and 
associated with the claims file.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board notes that, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), VA must obtain these 
outstanding VA records, which may well contain significant 
medical findings and conclusions, and which may constitute an 
informal claim prior to May 2002.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) (2003).

In addition, a review of the available VA outpatient 
treatment records reveals that, in April 2000, the appellant 
was noted to have a positive depression screen.  A neurology 
evaluation, conducted in the headache clinic in September 
2000, included a Headache Disability Inventory (HDI) and a 
Hospital Anxiety and Depression Scale (HADS).  This is 
significant because correspondence was received from the 
veteran in October 2000 wherein he averred that he had a 
mental condition that was secondary to treatment for his 
service-connected disabilities.

To date, VA has not considered the secondary service 
connection claim for a psychiatric disorder, and the Board 
notes that adjudication of the appellant's psychiatric 
disorder claim may impact his TDIU effective date, especially 
if service connection were established for any such 
condition, and an evaluation and effective date for service 
connection assigned any earlier than the May 1, 2002, 
effective date for TDIU.  Moreover, if a single or combined 
100 schedular evaluation resulted, the total rating issue 
would be rendered moot, effective the date of the 100 percent 
schedular evaluation.  See Green v. West, 11 Vet. App. 472, 
476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  As 
such, because the resolution of the appellant's unadjudicated 
secondary service connection claim might potentially impact 
his TDIU effective date claim, the service connection issue 
is inextricably intertwined with the TDIU claim, and a Board 
decision on his TDIU effective date at this time would be 
premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  The RO should obtain the appellant's 
VA Vocational Rehabilitation records (or 
legible copies thereof) and associate 
them with the claims file.

3.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the RO should 
obtain the psychiatric and medical 
records dated from October 2000 to May 
2002.

4.  Thereafter, the RO should adjudicate 
the claim of secondary service connection 
for a psychiatric disability.  Any 
evidentiary development required to 
properly address this claim of secondary 
service connection should be undertaken.  
If service connection is awarded, the RO 
should consider how this affects the 
effective date for the award of TDIU, if 
at all.  

5.  Thereafter, the RO should 
readjudicate the appellant's claim for an 
earlier effective date for the award of 
TDIU, with consideration of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable statutes and 
regulations considered pertinent to the 
issue on appeal, including those 
pertaining to secondary service 
connection.  38 C.F.R. § 3.310 (2003).  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

